Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OBJECTION

2.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

NON-PRIOR ART REJECTIONS

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-11, 15-18, 23-26, and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A)	Claims 1-4, 8-11, 15-18, and 23 are indefinite because in independent claim 1, step c appears to be inconsistent with prior steps a and b, in which total targets and high molecular weight targets are quantified, respectively.  Step c recites that low molecular weight targets are quantified by comparing high molecular weight targets and low molecular weight targets, whereas it appears that comparison with total targets comprising both low and high molecular weight targets is intended, as this is what is depicted in Figure 1, for example.  Correction is required.

B)	Claims 24-26 and 28-31 are indefinite because independent claim 24 recites steps d and e, without any prior steps a-c, so it is unclear if intended text is missing.  Correction is required.

C)	Claim 30 is further indefinite because 'estimating the conversion efficiency' lacks proper antecedent basis, as claim 24 requires determining a conversion efficiency.  Correction is required.
PRIOR ART REJECTIONS

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



6.	Claims 1-4, 8-11, 15-18, 23-26, and 28-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murtaza et al. (US 2018/0105864).
Independent claim 1 is drawn to a method comprising: quantifying in a sample total nucleic acids comprising both low and high molecular weight (MW) nucleic acids; quantifying high MW nucleic acids; and quantifying low MW nucleic acids by comparison of the prior two quantifications.  Independent claim 24 is drawn to a method comprising: performing a step of nucleic acid sequencing and analysis workflow on a sample comprising both low and high MW nucleic acids; and quantifying using dPCR low MW nucleic acids before and after said step, and comparing the amount before and after to determine conversion efficiency.
Murtaza et al. discloses these methods; see paragraphs 0004-0008, 0016, 0052, 0078-0081, and 0093-0100.  The methods of Murtaza et al. cannot be distinguished from the claimed methods.

7.	Claims 1-4, 8-11, 15-18, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schutz et al. (US 2017/0327869).
Schutz et al. also discloses the method of independent claim 1 and its dependent claims; see paragraphs 0004-0012, 0018, 0029-0038, and 0053-0058.  The method of Schutz et al. cannot be distinguished from the claimed methods.
	
	CONCLUSION

8.	No claims are free of the prior art.

9.	Shutz et al. (US 2016/0115541), Shutz et al. (US 10,570,443), and Murtaza et al. (US 10,683,538) are made of record by the examiner as references of interest.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
10/21/21
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637